98 F.3d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Robert A. SMITH, Debtor.Benjamin Paul KEKONA;  Tamae M. Kekona, Creditors-Appellees,v.Robert A. SMITH, Debtor-Appellant.
No. 95-16725.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Robert Smith contends that the district court erred by affirming the bankruptcy court's order exempting Smith's co-defendants in a state fraudulent transfer action from the automatic stay under 11 U.S.C. § 362(a).  We need not address the merits of Smith's appeal, because we find that he lacks standing to challenge the bankruptcy court's order.


3
Only persons who are directly and adversely affected pecuniarily by an order the bankruptcy court have standing to appeal that order.   See Fondiller v. Robertson (In re Fondiller), 707 F.2d 441, 442 (9th Cir.1983).  A person is "directly and adversely affected" by a bankruptcy order when it diminishes his property, increases his burdens, or detrimentally affects his rights.   Id. at 443.


4
Here, Smith's bankruptcy petition demonstrates that he has no interest in the real property that is the subject of the fraudulent transfer action filed by the Kekonas, or any other property owned by the co-defendants.  Therefore, the order of the Bankruptcy Court does not increase his burdens, diminish his property, or detrimentally affect his rights.  See id. at 442.  Because the order modifying the automatic stay to allow the Kekonas to proceed in their state fraudulent transfer action against the codefendants does not directly and adversely affect Smith, he lacks standing to bring this appeal.  See id. at 443.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3